                       Case 4:21-mj-00119-JTR Document 4 Filed 05/18/21 Page 1 of 4
                                                                                                        Page 1 of _ _
                                                                                                                    3_    Pages
AO 199A (Rev. 12/11) Order Setting Conditions of Release


                                      UNITED STATES DISTRICT COURT                                      FILED
                                                                     for the                          U.S DISTRICT COURT
                                                                                                  EASTERN DISTRICT ARKANSAS
                                                           Eastern District of Arkansas
                                                                                                        MAY 18 2021

              United States of America                           )                          JA~ES W. M~t';Q~~RK~-
                         v.                                      )                          By.             ~            DEPCLERK
               August David Shenker                              )     Case No. 4:21-MJ-119 JTR
                                                                 )
                                                                 )

                                        ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

 (I)    The defendant must not violate any federal, state or local law while on release.

 (2)    The defendant must cooperate in the collection of a DNA sample ifit is authorized by 42 U.S.C. § 14135a.

 (3)    The defendant must advise the court or the pretrial services office or supervising officer in writing before making any
        change of residence or telephone number.

        The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence
 (4)
        that the court may impose.

        The defendant must appear in Courtroom ____ Richard Sheppard Arnold United States Courthouse,
        500 West Capitol Avenue, Little Rock, Arkansas before the Honorable _ _ _ _ _ on    at- - -

        If blank, defendant will be notified of next appearance.

 (5)    The defendant must sign an Appearance Bond, if ordered.
       •   0   .   •




                         Case 4:21-mj-00119-JTR Document 4 Filed 05/18/21 Page 2 of 4
AO 199B (Rev. 10/20) Additional Conditions of Release (ARED Rev. 2/25/2Q:21)                                                     Page 3 of     4 Pages .



                                                ADDITIONAL CONDITIONS OF RELEASE

            ) (r) pay all or part of the cost of location monitoring based upon your ability to pay as determined by the pretrial services or supervising
                  officer.
      ( X ) (s) report as soon as possible, to the pretrial services_ or supervising offi~er, every contact with law enforcement personnel, including arrests,
                  questioning, or traffic stops.
      (,,,X ) (t) Maintain regular contact with his/her attorney, not less than every 2 weeks; Report to U. S. Probation and Pretrial Services Office at least
                  30 min. prior to any Court proceeding which Defendant is required to attend; and report on a regular basis to the Supervising Officer.
                                 Case 4:21-mj-00119-JTR Document 4 Filed 05/18/21 Page 3 of 4
AO 199B (Rev. 10/20) Additional Conditions of Release (ARED Rev. 2/25/2021)                                                               Page 2 of    4 . Pages



                                                         ADDITIONAL CONDITIONS OF RELEASE

     Pursuant to 18 U.S.C. § 3142(c)(l )(B), the court may impose the following least restrictive condition(s) only as necessary to reasonably assure the
                                appearance of the person as required and the safety of any other person and the community.

         IT IS FURTHER ORDERED that the defendant's release is s11;bject to the. conditions marked below:


     )       (6)    !:;s:~f~~~:~~;~~:~d in the custody of:       ,5HAtJA@tJ $'f{~NK6/Z
                    Address (only if above is an organization)
                                                        Redacted Pursuant to F.R.Cr.P 49.1
                                                        ~  -~-~----------------~--------------
            City and state               - - - - - - ~ - - - - - - - - ~ · _ _ _ __        Tel. No.
                                                                                                    --------------
who agrees to (a) supervise the defendant, (b) use every effort to assure the defe d t's appearance at                   ' court proceedings, and (c) notify the court




                                                                                                                                           --#1-
immediately if the defendant violates a condition of release or is u·o longer in the o an's custo ;?,           ,


( X )      (7) The defendant must:
         ( X ) (a) submit to supervision by and report for supervision to the U.S. Pretrial Services Office,
                    telephone number         501-604-5240                 , no later than _a~ directed by the Pretrial Officer
         ( X ) (b) continue or actively seek employment. .
         (    ) (c) continue or start an education program.
         (f{. ) (d) surrender any passport to:      --'!~t.-:r--'-'5=--Q.._.,_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
         ( ~ ) (e) not obtain a passport or other international travel document.
         ~ ) (f) abide by the f~llowing restrictions on personal association, residence, or travel: No. C.CM\-«:l cA·               w~th
                                                                                                                               0."'j°"'-Q. \.ll\clo&.t.              \8
    Ol\~w\t\'tl'\8.,.1,;'~ 'I\ to..r.e."~
     (
                                                          ho--a..
                                                          \J,Tu """~Mr ..-~\o-\-iV'e.$ "-'q..._ 4 t>~ o.d,"\'c                      -~¼~•"~        ~c.\\
         ) (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution, ;..'IMIIC.
                                                                                                                                                               3,
               including:
         Cx) A\-        WO.r~ 1 ~"'::I C.""~ "->:-tit\ ~,• l\~f-5 t\111\ \l\s+ loe.. i/\c.~~~.\ Ci/\~               d:
                                                                                                      fee\~ r11t..\ 4 .\-'-,l to """,\o..)""lu\. cl'-1-h~,s
         (X )        (h) get mechcal or psychiatnc treatment: ~-e_.o-~\'O\~-h.J~s-s....~-S-S-IWl~R...A t . ~ ~ - - - - - - - - - - - - - -
         (         ) (i) return to custody each       at                      o'clock after being released at                   o'clock for employment, schooling,
                                                -----
                         or the following purposes:

                   ) G) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                         necessary.
         ( X       ) (k) not possess a firearm, destructive device, or other weapon.
         ( X       ) (1) not use alcohol (         ) at all ( X ) excessively.
         ( X       ) (m) not use or unlawfully possess a narcotic drug or: other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                         medical practitioner.                            ·' ·
                   ) (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
                         random frequency. and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
                         prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy
                         of prohibited substance screening or testing.                       _
                   ) (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                         supervising officer.
         {)(       ) (p) participate in one of the following locatio~ restriction programs and comply with its requirements as directed.
                         (    ) (i) Curfew. You are restricted to your residence every day (             ) from _ _ _ _ _ to          ____ , or (          ) as
                                       directed by the pretrial services office or supervising officer; or
                         (){ ) (ii) Home Detention. You ate restricted to your residence at all times except for employment; education; religious services;
                                      medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
                                      activities approved in advance by the pretrial services office or supervising officer; or
                              ) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                                      court appearances or other activities specifically approved by the court; or
                              ) (iv) Stand Alone Monitoring. Y9u h!ive_no resid~ntial curfew, home detention, or home incarceration restrictions. However,
                                      you must comply with the iocation or travel restrictions as imposed by the court.
                                      Note: Stand Alone Monitoring should be used in conjunction with global positioning system (GPS) technology.
         ( )(      ) (q) submit to the following location monitoring technology and comply with its requirements as directed:
                         (    ) (i) Location monitoring technology as directed by the pretrial services or supervising officer; or
                         (    ) (ii) Voice Recognition; or
                         (.)( ) (iii) Radio Frequency; or
                         (    ) (iv) GPS.
                       Case 4:21-mj-00119-JTR Document 4 Filed 05/18/21 Page 4 of 4 Page __i__                                 of __i__ Pages
JO~      (Rev. 09/08) (ARED Rev. 2/25/2021) Advice of Penalties

                                             ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is ari additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to ariy other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation
are significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions_ of relec1se require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (1) an offense punishable by death, life imprisonment; or imprisonment for a term of fifteen years or more - you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five. years or more, but less than fifteen years - you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                     Acknowledgment of the Defendant

      I acknowledge that I am the defendant in this case and that I am aware of the conditions ofrelease. I promise to obey all conditions
ofrelease, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.




                                                                    /-                  Defendant's Signature


                                                            1--1 m-E {<oCK                .4/< -
                                                                                           City and State

                                                  Directions to the United States Marshal

(   ) The defendant is ORDERED released after prOCfssing.
(   ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
      has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before
      the appropriate judge at the time and place specified;.                                                                     ·


Date:   ~~ \6              2..02\
             Cf'       I
                                                                           \         Judicial Officer's Signature~

                                                                           J. Thomas Ray, U. S. Magistrate Judge

                                                                                       Printed name and title


                    DISTRIBUTION:       COURT       DEFENDANT     PRETRIAL SERVICE     U.S. ATTORNEY        U.S. MARSHAL
